       8:20-cv-00246-JFB Doc # 5 Filed: 07/14/20 Page 1 of 1 - Page ID # 13




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

DARCY AGUIRRE,

                      Plaintiff,                                8:20CV246

        vs.
                                                                  ORDER
ANDREW SAUL, Acting Commissioner of
Social Security;

                      Defendant.


       This matter is before the Court on the plaintiff’s motion for leave to proceed in

forma pauperis, Filing No. 2. The Court has reviewed the motion, including the affidavit

of the plaintiff, and finds the motion should be granted.

       THEREFORE, IT IS ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis, Filing No. 2, is granted.



       Dated this 14th day of July, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
